Attitude Drinks Incorporated 10415 Riverside Drive, # 101 Palm Beach Gardens, Florida 33410-4237 561-799-5053, fax 561-799-5039 April 13, 2011 Division of Corporation Finance Securities and Exchange Commission VIA EDGAR United States and Securities Commission CORRESPONDENCE Washington, D.C. 20549 Attn: Janice McGuirk and Pamela Howell Re: Attitude Drinks Incorporated Form 10-K for Fiscal Year Ended March 31, 2010 Filed July 14, 2010 File No. 0-52904 Greetings: As your office discussed with our outside counsel today, the Company requests a five (5) business day extension in which to file its response to the SEC Comment Letter dated March 31, 2011 relating to its Form 10-K for the fiscal year ended March 31, 2010. As such, the Company’s response will be provided on or before Thursday, April 21, 2011. If you have any questions or need additional information, please contact the undersigned at (561) 799-5053 or via facsimile (561) 799-5039. Sincerely, By /S/Tommy E. Kee Tommy E. Kee Chief Financial Officer and Principal Accounting Officer
